Opinión Disidente del
Juez Asociado Señor Belaval
San Juan, Puerto Rico, a 12 de marzo de 1965
La Cariblantic Realty Corporation, una persona jurídica organizada y existente bajo las leyes del Estado Libre Aso-ciado de Puerto Rico, y los que alegan ser sus únicos accionis-tas, los co-demandantes Herbert S. Werner y Robert Berk, ra-dicaron en el Tribunal Superior de Puerto Rico, Sala de San Juan, uña acción civil contra el que alegaba también ser el único accionista de la Cariblantic Realty Corporation, William Freeman y los esposos Mario Marcantoni y Gladys Mas-sanet de Marcantoni, quienes habían suscrito un contrato obligándose a vender a la Cariblantic Realty Corporation ciertas propiedades suyas ubicadas en el Municipio de Canó-vanas, en cuya acción solicitaban de la Sala de San Juan, resolviera, que los únicos accionistas de la corporación co-demandante. Cariblantic Realty Corporation eran los co-de-mandantes Herbert S. Werner y Robert Berk, y resolviera además, que el co-demandado William Freeman, no era accio-nista ni oficial de la corporación co-demandante Cariblantic Realty Corporation.
*32La necesidad de esta declaración judicial proviene de una cláusula del contrato firmado el día 31 de octubre de 1963, en-tre los esposos Marcantoni Massanet y el agente de la cor-poración co-demandante Cariblantic Realty Corporation, a su vez co-demandante Herbert S. Werner, en cuya cláusula se convino, que la escritura de compraventa cerrando el negocio se firmaría el 29 de enero de 1964, fecha que pos-teriormente fue prorrogada hasta el 28 de abril de 1964.
El día 7 de marzo de 1964, el co-demandado William Freeman envió desde la ciudad de Nueva York, un cable a los esposos Marcantoni Massanet en el cual le informa que dicho co-demandado Freeman era el único accionista y principal oficial de la corporación co-demandante Cariblantic Realty Corporation, la cual estaba lista para adquirir el título de las propiedades cubiertas por el contrato del 31 de octubre de 1963 y escogiendo el 18 de marzo de 1964 y la oficina del Lie. José Antonio Luiña como la fecha y el sitio para el cierre del negocio; a su vez, el día 11 de marzo de 1964, la co-demandante Cariblantic Realty Corporation autorizó al co-demandante Herbert S. Werner a enviar a los esposos Mar-cantoni Massanet una comunicación en la cual le informaban a dichos esposos que la fecha, hora y sitio de cierre del nego-cio acordado, sería el lunes, 23 de marzo de 1964, a las diez de la mañana en las oficinas de los abogados McConnell, Valdés y Kelley. Como se ve, el co-demandado Freeman requería de los esposos Marcantoni Massanet que le vendieran a él como único accionista, el 18 de marzo de 1964 la propiedad objeto del contrato de 31 de octubre de 1963 y los co-demandantes Herbert S. Werner y Robert Berk, requerían que le vendie-ran a ellos, como únicos accionistas, el día 23 de marzo de 1964, la misma propiedad. Por otro lado, existía la posibili-dad que la controversia entre las partes no pudiera solucio-narse antes del 28 de abril de 1964 y el compromiso de com-praventa quedara sin efecto.
*33Es por esta razón, que el 15 de marzo de 1964, se solicita por los demandantes, mediante una moción de aseguramiento, la expedición de una orden dirigida a todos y cada uno de los demandados para que desistan y se abstengan de efectuar cualquier transacción, de la naturaleza que sea, relacionada con los terrenos objeto de la controversia, y específicamente para que desistan y se abstengan de otorgar cualquier docu-mento necesario para la compraventa de dichos terrenos, or-den que fue expedida en los términos solicitados, el mismo día 15 de marzo de 1964. Como dato curioso conviene desta-car que en la contestación a la demanda radicada por el co-demandado Freeman el día 8 de abril de 1964, se le informa al Tribunal que, con fecha 13 de marzo de 1964, o sea, dos días antes de solicitarse la orden de aseguramiento, y en la ciudad de Nueva York, la Cariblantic Realty Corporation le había transferido mediante endoso al señor Fredic Gould, el con-trato de opción o compromiso de compraventa de que antes se ha hablado.
Posteriormente, ante la posibilidad de que transcurriera el día 28 de abril de 1964, sin que el derecho a obtener los terrenos quedara totalmente dilucidado, se solicitó por los demandantes el nombramiento de un síndico, señalándose una vista, con el fin de oir a las partes sobre dicha solicitud, para el 20 de abril de 1964. Después de oir a las partes, el 21 de abril de 1964, la ilustrada Sala sentenciadora decretó el nom-bramiento de un síndico, designó al Lie. Roberto J. Matos como síndico y le instruyó, entre otras cosas, a notificar a los co-demandados Mario Marcantoni y su esposa señora Gladys Massanet de Marcantoni, la fecha, hora y sitio para el cierre del negocio acordado en el contrato de Promesa de Compraventa de 31 de octubre de 1963; a comparecer en dicha fecha, hora y sitio a nombre de la Cariblantic Realty Corporation a otorgar los documentos que fueren necesarios a fin de dejar consumado el negocio acordado; a recibir, a nombre y en representación de Cariblantic Realty Corporation, de manos *34de los co-demandantes Herbert S. Werner y Robert Berk la suma de $135,000 y pagar la misma a los esposos Marcantoni Massanet; a tomar posesión de las propiedades así adquiri-das, todo sujeto a ulteriores órdenes del Tribunal, en el en-tendido que dichas propiedades permanecerían en custodia legis sujetas a cualquier ulterior determinación que tuviera a bien hacer ese Tribunal con respecto a las mismas.
La orden de sindicatura tiene además dos disposiciones adicionales: (1) “Se dispone expresamente, que de negarse los co-demandados Mario Marcantoni y Gladys Massanet de Marcantoni a efectuar el traspaso de las propiedades en cues-tión, en la forma anteriormente dispuesta, entonces dicho traspaso será efectuado en la fecha, hora y sitio que designe el síndico, por el Alguacil de este Tribunal, quien por la presente queda facultado para efectuar el mismo a nombre y representación de los vendedores Mario Marcantoni y su esposa Gladys Massanet de Marcantoni, todo ello de acuerdo con los términos, cláusulas, pactos y condiciones del contrato de compraventa. (2) Se dispone expresamente que el tras-paso de las propiedades a nombre de Cariblantic Realty Corporation que por la presente se ordena, está sujeto a cualquier derecho que pueda establecer ante el Tribunal, cualquier tercera persona que hubiere adquirido válidamente, por ce-sión de Cariblantic Realty Corporation, de los derechos de ésta con respecto al contrato de Promesa de Compraventa de 31 de octubre de 1963. De determinarse por este Tribunal, después de oir a las partes, que alguna tercera persona ad-quirió los derechos de la Cariblantic Realty Corporation en el referido contrato de Promesa de Compraventa, entonces el Tribunal le ordenará al síndico que traspase dichas pro-piedades a tercera persona y se tomarán por el Tribunal, aquellas medidas adicionales que sean procedentes en derecho, para la protección de las partes y la resolución final del caso.”
Habiéndose negado el señor Marcantoni y su señora es-posa a realizar el cierre de negocio solicitado y el traspaso *35de las propiedades, procedió el Alguacil del Tribunal Superior de Puerto Rico, Sala de San Juan, a realizar dicho tras-paso, a nombre de los esposos Marcantoni Massanet, a favor de la Cariblantic Realty Corporation, según escritura pú-blica número cinco de veinticuatro de abril de 1964 ante el Notario don Ramón Morán Loubriel.
El día 27 de abril de 1964, el co-demandado William Freeman, aquí peticionario, radicó ante este Tribunal, un recurso de certiorari contra la resolución de 21 de abril de 1964 decretando la sindicatura, por los siguientes fundamen-tos: (1) porque dicha resolución fue dictada sin habérsele dado oportunidad al demandante de presentar prueba; (2) porque el nombramiento de un síndico es erróneo por cuanto el peticionario tenía y tiene otro remedio adecuado en Ley; (3) porque no se probó la posibilidad de que los demandantes resultaran airosos en su demanda; (4) porque dicha resolu-ción es errónea en cuanto le ordena al síndico tomar posesión de una propiedad, cuyo título o posesión no está en contro-versia en la demanda radicada por los demandantes.
1 — Después de expedido el recurso, y examinada deteni-damente toda la cuestión procesal, según la misma aparece de los autos de la ilustrada Sala sentenciadora, estamos con-forme que el decretar una sindicatura para llevar a cabo ciertas actuaciones difíciles de resolver dentro del plazo pe-rentorio concedido por el contrato de 31 de octubre de 1963, era una de las formas razonables de proteger los derechos .de las tres partes que intervenían en esta cuestión. No tenemos los antecedentes necesarios para resolver sobre la negativa del Juez a recibir prueba antes de decretar, la sindicatura. Como cuestión de realidad, cuando el día 20 de abril de 1964 se oyó a las partes sobre la conveniencia de dicha sindica-tura, ya el co-demandado Freeman le había informado al Tribunal en su contestación radicada el 8 de abril de 1964, que con fecha 13 de marzo de 1964 y en la ciudad de Nueva York, había transferido mediante endoso al señor Fredic *36Gould, los derechos que pudiera tener en la opción o compro-miso de compraventa.
2-3 — Es cierto que el nombramiento de un síndico, den-tro de una solicitud de aseguramiento de sentencia, es siem-pre una medida que debe estudiarse con especial cuidado, sobre todo en cuanto al daño que tal medida pueda causar al interés adverso: Ramírez v. Corte, 64 D.P.R. 530 (De Jesús) (1945) cita precisa a las págs. 537-540. No obstante, cuando las circunstancias indican que cierto estado de hecho o de derecho favorable a todas las partes envueltas, puede conseguirse mediante el traslado de autoridad y dirección de un negocio que crea una sindicatura, tal medida queda a disposición de la discreción judicial. El hecho que en el con-trato del 31 de octubre de 1963, aparezca el co-demandante Herbert S. Werner como único agente de la Corporación Cariblantic Realty, permite la inferencia que los demandan-tes pueden salir airosos en su pretensión de ser declarados únicas partes con interés, en cuanto a los derechos originados en el compromiso de compraventa de fecha 31 de octubre de 1963.
4 — El derecho a ejercitar la opción en la forma convenida en el contrato del 31 de octubre de 1963, es en sí mismo, una controversia sobre un derecho propietario, de carácter real aunque sujeto, en cuanto a su consumación, a una previa de-claración judicial. La medida adoptada por la ilustrada Sala sentenciadora, está correctamente inspirada en el fin, de con-servar el derecho de propiedad disposible mientras dure la controversia, sobre quiénes son las verdaderas partes con interés como accionistas, promotores o agentes de la corpora-ción.
Debía anularse el auto expedido el 27 de abril de 1964 y dejarse sin efecto la orden dictada en auxilio de nuestra jurisdicción.